Citation Nr: 0712808	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  03-24 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
total right knee replacement.

2.  Entitlement to an increased disability rating for 
service-connected total right knee replacement, currently 
rated as 30 percent disabling.

3.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30, based on the need for convalescence following 
surgery for a hammertoe of the right second toe on January 
18, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter

ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1979 and from July 1984 to July 1986. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Boston, 
Massachusetts (the RO).

Procedural history

In a March 2004 rating decision, service connection for right 
hip impairment was denied.  The veteran perfected an appeal 
of that denial.  A March 2004 rating decision, a June 2005 
statement of the case and an October 2005 supplemental 
statement of the case reflect that the RO considered the 
claim on both a direct basis and as secondary to the service-
connected right knee disability.  

In a November 1986 rating decision, service connection was 
granted for chronic right knee sprain; a noncompensable (zero 
percent) disability rating was assigned.  In an April 1992 
Board decision, a 10 percent disability rating for chronic 
right knee sprain was granted.  In a June 1993 rating 
decision, the RO characterized the right knee disability as 
residuals of a right knee meniscectomy; a 20 percent 
disability rating was assigned.  In an August 1999 rating 
decision, a 30 percent disability was assigned for residuals 
of a right knee meniscectomy and a separate 
10 percent disability rating was assigned for degenerative 
joint disease of the right knee.  In an August 2001 rating 
decision, the RO characterized the residuals of a right knee 
meniscectomy as a right total knee replacement.  

In an April 2002 rating decision, a rating in excess of 30 
percent for a right total knee replacement was denied.  The 
veteran perfected an appeal of that denial.  
[The separate rating assigned for degenerative joint disease 
of the right knee was decreased from 10 percent disabling to 
zero percent disabling effective June 1, 2004.  That matter 
is not in appellate status.]

In an April 2002 rating decision, the RO denied entitlement 
to a temporary total evaluation under 38 C.F.R. § 4.30, based 
on the need for convalescence following surgery on the 
veteran's hammertoe of the right second toe on January 18, 
2002.  The veteran perfected an appeal of that denial.  

In August 2003, the veteran testified at a hearing held at 
the RO before a Decision Review Officer, a transcript of 
which has been associated with the veteran's claims file.  
The veteran and his daughter presented testimony at an 
October 2006 hearing held at the RO before the undersigned 
Veterans Law Judge, a transcript of which has been associated 
with the veteran's claims folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not on appeal

In a March 2004 rating decision, an increased rating for 
service-connected bilateral flat feet with pes cavus and 
callosities was denied.  Entitlement to a total disability 
rating based on individual unemployability (TDIU) was denied.  
The RO further determined that new and material evidence had 
not been submitted to reopen a claim of service connection 
for a left knee disability.  As was noted above, the rating 
assigned for degenerative joint disease of the right knee was 
decreased from 
10 percent disabling to zero percent disabling.  

In a May 2004 rating decision, service connection was granted 
for Barrett's esophagus with chronic gastroesophageal reflux 
disease; a 10 percent disability rating was assigned, 
effective September 30, 2002.  Service connection for 
generalized/systemic arthritis of all major joints was 
denied.

In a January 2006 rating decision, increased ratings for 
service-connected bilateral inguinal herniorrhaphies, a low 
back disability, degenerative joint disease of the right 
knee, and Barrett's esophagus were denied.  

In a December 2006 statement, the veteran again raised the 
issue of his entitlement to TDIU.  

None of those matters is currently in appellate status.


REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

1.  Entitlement to service connection for a right hip 
disability, to include as secondary to the service-connected 
total right knee replacement.

The United States Court of Appeals for Veterans Claims has 
held that, in situations in which there is competent evidence 
of a current disability and either 
(1) evidence indicating an association between the claimant's 
disability and his active service or (2) a service-connected 
disability, is to obtain a medical opinion as to whether 
there is a nexus between the claimed disability and his 
active service and/or the service-connected disability.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  

The veteran's service medical records reflect complaints of 
pain in the right groin area, to include in the area of the 
right hip.  A medical nexus opinion addressing whether the 
veteran's current right hip disability is related to such 
complaints in service has not been obtained.  

Furthermore, various statements of the veteran reflect that 
his VA primary care doctor has purportedly related his right 
hip disability to his service-connected right knee 
disability.  Such statements from the veteran are not 
probative.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) 
[a claimant's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence].  The veteran should be 
afforded the opportunity to submit a statement from that 
doctor.

2.  Entitlement to an increased disability rating for a total 
right knee replacement, currently rated as 30 percent 
disabling.

At the October 2006 hearing, the veteran reported that he had 
received private physical therapy since his knee surgeries.  
See the October 2006 Hearing Transcript, pages 5-6.  These 
records and any current medical treatment records pertaining 
to the right knee need to be obtained.  

3.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30, based on the need for convalescence following 
surgery for the veteran's service-connected hammertoe of the 
right second toe on January 18, 2002.

The RO denied this claim on the basis that the veteran's 
hammertoes was not a service-connected disability.  However, 
a July 1997 supplemental statement of the case reads in 
pertinent part as follows: "Service connection for bilateral 
flat feet with hammertoes has been granted . . . ."    In an 
accompanying July 1997 rating decision, however, hammertoes 
are not listed as part of the service-connected pes planus, 
which is characterized as "bilateral flat feet with pes 
cavus and callosities."  This characterization has been 
carried forward to the present.  The matter of whether 
hammertoes are in fact service connected must be clarified.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.   VBA should ask the veteran to 
identify all medical treatment for his 
service-connected right knee and pes 
planus disabilities since 2002.  Any 
identified treatment records should be 
obtained and associated with the 
veteran's claims file.

2.  VBA should inform the veteran that he 
may submit a statement from his VA 
primary care doctor relating his right 
hip disability to his service-connected 
right knee disability.  

3.   VBA must arrange for the veteran's 
VA claims folder to be reviewed by a 
physician.  After review of all pertinent 
medical records, the physician should 
provide opinions as to (1) whether it is 
as least as likely as not that the 
veteran's current right hip disorder is 
related to his military service, in 
particular right groin complaints in 1985 
and 1985, and (2) whether it is as least 
as likely as not that the veteran's 
current right hip disorder was caused or 
aggravated by the service-connected right 
knee disorder or the service-connected 
pes planus.  If the examiner deems it to 
be necessary, physical examination and/or 
diagnostic testing of the veteran should 
be accomplished.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  In particular, the matter of 
whether the veteran is or is not service 
connection for hammertoes, discussed by 
the Board above, must be specifically 
addressed and resolved.  If the decision 
remains unfavorable to the veteran, in 
whole or in part, a supplemental 
statement of the case (SSOC) should be 
prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



